FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN DOE I; JOHN DOE II; JOHN DOE           No. 10-56739
III, individually and on behalf of
proposed class members; GLOBAL                 D.C. No.
EXCHANGE,                                  2:05-CV-05133-
                  Plaintiffs-Appellants,      SVW-JTL

                  v.
                                           ORDER AND
NESTLE USA, INC.; ARCHER                    OPINION
DANIELS MIDLAND COMPANY;
CARGILL INCORPORATED COMPANY;
CARGILL COCOA,
             Defendants-Appellees.

      Appeal from the United States District Court
          for the Central District of California
      Stephen V. Wilson, District Judge, Presiding

               Argued and Submitted
        December 2, 2013—Pasadena, California

                 Filed September 4, 2014

  Before: Dorothy W. Nelson, Kim McLane Wardlaw,
      and Johnnie B. Rawlinson, Circuit Judges.

                         Order;
             Opinion by Judge D.W. Nelson;
    Partial Concurrence and Partial Dissent by Judge
                       Rawlinson
2                   DOE V. NESTLE USA, INC.

                           SUMMARY*


                        Alien Tort Statute

   The panel withdrew its order filed December 19, 2013,
and appearing at 738 F.3d 1048, and replaced the order with
an opinion reversing and vacating the district court’s
dismissal of an action under the Alien Tort Statute.

    The action was brought by former child slaves who were
forced to harvest cocoa in the Ivory Coast. They alleged that
the defendant corporations aided and abetted child slavery by
providing assistance to Ivorian farmers.

    Reaffirming the corporate liability analysis reached by an
en banc court in Sarei v. Rio Tinto, PLC, 671 F.3d 736 (9th
Cir. 2011), vacated on other grounds by 133 S. Ct. 1995
(2013), the panel held that there is no categorical rule of
corporate immunity or liability. Rather, for each ATS claim
asserted by the plaintiffs, a court should look to international
law and determine whether corporations are subject to the
norms underlying that claim. The panel held that the
prohibition against slavery was universal and could be
asserted against the corporate defendants in this case. The
panel held that determining when a corporation can be held
liable requires a court to apply customary international law to
determine the nature and scope of the norm underlying the
plaintiffs’ claim, and domestic tort law to determine whether
recovery from the corporation is permissible. The panel left


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                  DOE V. NESTLE USA, INC.                     3

domestic law issues related to corporate liability to be
addressed by the district court in the first instance.

    The panel next addressed the issue whether the complaint
alleged the elements of a claim for aiding and abetting
slavery. Applying customary international law, the panel
declined to decide whether the required mens rea was
knowledge, or whether an ATS defendant must act with the
purpose of facilitating the criminal act. The panel concluded
that the plaintiffs’ allegations satisfied the more stringent
“purpose” standard by suggesting that a myopic focus on
profit over human welfare drove the defendants to act with
the purpose of obtaining the cheapest cocoa possible, even if
it meant facilitating child slavery.

    The panel held that the actus reus of aiding and abetting
was providing assistance or other forms of support to the
commission of a crime, and that international law further
required that the assistance offered must be substantial. The
panel declined to decide whether the assistance must also be
specifically directed towards the commission of the crime.
Instead, it remanded to the district court with instructions to
allow the plaintiffs to amend their complaint in light of recent
decisions of international criminal tribunals addressing the
“specific direction” requirement.

    The panel also declined to decide whether the plaintiffs’
ATS claim sought an extraterritorial application of federal
law that was barred by the Supreme Court’s recent decision
in Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659
(2013). The panel remanded to allow the plaintiffs to amend
their complaint in light of Kiobel.
4                DOE V. NESTLE USA, INC.

    Concurring in part and dissenting in part, Judge
Rawlinson wrote that she did not object to remanding to
allow the plaintiffs to further amend their complaint in an
attempt to state a cause of action under the ATS, as recently
interpreted by the Supreme Court in Kiobel. She also agreed
that corporations are not per se excluded from liability under
the ATS. Unlike the majority, Judge Rawlinson, agreeing
with the Second and Fourth Circuits, would definitely and
unequivocally decide that the purpose standard applies to the
pleading of aiding and abetting liability under the ATS. She
dissented from any holding that the plaintiffs had adequately
stated a claim under the ATS.


                        COUNSEL

Paul Hoffman (argued), Schonbrun DeSimone Seplow Harris
Hoffman & Harrison, LLP, Venice, California; Terrence
Patrick Collingsworth, Conrad & Scherer, LLP, Washington,
D.C., for Plaintiff-Appellants.

Andrew John Pincus (argued), Mayer Brown LLP,
Washington, DC; Craig A. Hoover and Christopher Todd
Handman, Hogan Lovells US LLP, Washington, D.C.; Julie
A. Shepard, Jenner & Block, LLP, Los Angeles, California;
Jonathan H. Blavin and Kristin Linsley Myles, Munger Tolles
& Olson, LLP, San Francisco, California; Brad D. Brian and
Daniel Paul Collins, Munger Tolles & Olson, LLP, Los
Angeles, California; Lee H. Rubin, Mayer Brown LLP, Palo
Alto, California, for Defendants-Appellees.

Susan Hannah Farbstein, International Human Rights Clinic,
Harvard Law School, Cambridge, Massachusetts, for Amicus
Curiae Professors of Legal History.
                DOE V. NESTLE USA, INC.                  5

Marco Simons, Earthrights International, Washington, D.C.,
for Amicus Curiae Earthrights International.

Jennifer M. Green, Director, Human Rights Litigation and
International Advocacy Clinic University of Minnesota Law
School, Minneapolis, Minnesota, for Amici Curiae
Nuremberg Scholars.

David J. Scheffer, Northwestern University School of Law
Bluhm Legal Clinic, Center for International Human Rights,
Chicago, Illinois, for Amicus Curiae David J. Scheffer.

Peter Bowman Rutledge, Athens, Georgia, for Amici Curiae
Chamber of Commerce of the United States of America and
the National Foreign Trade Council.

Meir Feder, Jones Day, New York, New York, for Amici
Curiae National Association of Manufacturers and Professors
of International and Foreign Relations Law and Federal
Jurisdiction.

James Evan Berger and Charlene Sun, King & Spalding,
LLP, New York, New York; Rebecca Kelder Myers,
Vandenberg & Feliu LLP, New York, New York; Todd Tyler
Williams, Paul Hastings LLP, New York, New York, for
Amicus Curiae United States Council for International
Business.

William Aceves, California Western School of Law, San
Diego, California, for Amicus Curiae International Law
Scholars.
6                DOE V. NESTLE USA, INC.

Jonathan Massey, Massey & Gail LLP, Washington, D.C., for
Amicus Curiae Nuremberg Historians and International
Lawyers.


                          ORDER

    The order filed December 19, 2013, and appearing at
738 F.3d 1048, is withdrawn, Carver v. Lehman, 558 F.3d
869, 878–79 (9th Cir. 2009), and is replaced by the opinion
filed concurrently with this order. Our prior order may not be
cited as precedent to any court. Moreover, with the original
order withdrawn, we deem the petition for rehearing and
rehearing en banc moot. The parties may file a petition for
rehearing and rehearing en banc with respect to the opinion
filed together with this order.

    IT IS SO ORDERED.



                         OPINION

D.W. NELSON, Senior Circuit Judge:

    The plaintiffs in this case are former child slaves who
were forced to harvest cocoa in the Ivory Coast. They filed
claims under the Alien Tort Statute (ATS) against defendants
Nestle USA, Inc., Archer Daniels Midland Company, Cargill
Incorporated Company, and Cargill Cocoa, alleging that the
defendants aided and abetted child slavery by providing
assistance to Ivorian farmers.
                    DOE V. NESTLE USA, INC.                            7

    The district court dismissed their complaint, finding that
the plaintiffs failed to state a claim upon which relief can be
granted. We reverse, vacate, and remand for further
proceedings.

                          I. Background1

    The use of child slave labor in the Ivory Coast is a
humanitarian tragedy. Studies by International Labour
Organization, UNICEF, the Department of State, and
numerous other organizations have confirmed that thousands
of children are forced to work without pay in the Ivorian
economy. Besides the obvious moral implications, this
widespread use of child slavery contributes to poverty in the
Ivory Coast, degrades its victims by treating them as
commodities, and causes long-term mental and physical
trauma.

    The plaintiffs in this case are three victims of child
slavery. They were forced to work on Ivorian cocoa
plantations for up to fourteen hours per day six days a week,
given only scraps of food to eat, and whipped and beaten by
overseers. They were locked in small rooms at night and not
permitted to leave the plantations, knowing that children who
tried to escape would be beaten or tortured. Plaintiff John
Doe II witnessed guards cut open the feet of children who
attempted to escape, and John Doe III knew that the guards
forced failed escapees to drink urine.


  1
     The facts set forth in our background section are drawn from the
allegations in the plaintiffs’ First Amended Complaint, which we must
accept as true for purposes of evaluating a motion to dismiss. Seven Arts
Filmed Entm’t Ltd. v. Content Media Corp. PLC, 733 F.3d 1251, 1254
(9th Cir. 2013).
8                 DOE V. NESTLE USA, INC.

    Though tarnished by these atrocities, the Ivory Coast
remains a critical part of the international chocolate industry,
producing seventy percent of the world’s supply of cocoa.
The defendants in this case dominate the Ivorian cocoa
market. Although the defendants do not own cocoa farms
themselves, they maintain and protect a steady supply of
cocoa by forming exclusive buyer/seller relationships with
Ivorian farms. The defendants are largely in charge of the
work of buying and selling cocoa, and import most of the
Ivory Coast’s cocoa harvest into the United States. The
defendants’ involvement in the cocoa market gives them
economic leverage, and along with other large multinational
companies, the defendants effectively control the production
of Ivorian cocoa.

    To maintain their relationships with Ivorian farms, the
defendants offer both financial assistance and technical
farming assistance designed to support cocoa agriculture.
The financial assistance includes advanced payment for cocoa
and spending money for the farmers’ personal use. The
technical support includes equipment and training in growing
techniques, fermentation techniques, farm maintenance, and
appropriate labor practices. The technical support is meant to
expand the farms’ capacity and act as a quality control
mechanism, and either the defendants or their agents visit
farms several times per year as part of the defendants’
training and quality control efforts.

     The defendants are well aware of the child slavery
problem in the Ivory Coast. They acquired this knowledge
firsthand through their numerous visits to Ivorian farms.
Additionally, the defendants knew of the child slave labor
problems in the Ivorian cocoa sector due to the many reports
issued by domestic and international organizations.
                  DOE V. NESTLE USA, INC.                      9

    Despite their knowledge of child slavery and their control
over the cocoa market, the defendants operate in the Ivory
Coast “with the unilateral goal of finding the cheapest sources
of cocoa.” The defendants continue to supply money,
equipment, and training to Ivorian farmers, knowing that
these provisions will facilitate the use of forced child labor.
The defendants have also lobbied against congressional
efforts to curb the use of child slave labor. In 2001, the
House of Representatives passed a bill that would have
required United States importers and manufacturers to certify
and label their products “slave free.” The defendants and
others in the chocolate industry rallied against the bill, urging
instead the adoption of a private, voluntary enforcement
mechanism. A voluntary enforcement system was eventually
adopted, a result that, according to the plaintiffs, “in effect
guarantee[d] the continued use of the cheapest labor available
to produce [cocoa]—that of child slaves.”

    The plaintiffs filed a proposed class action in the United
States District Court for the Central District of California,
alleging that the defendants were liable under the ATS for
aiding and abetting child slavery in the Ivory Coast. The
district court granted the defendants’ motion to dismiss in a
detailed opinion, which concluded that corporations cannot be
sued under the ATS, and that even if they could, the plaintiffs
failed to allege the elements of a claim for aiding and abetting
slave labor. The plaintiffs declined to amend their complaint,
and appeal the district court’s order.

                  II. Standard of Review

    “A dismissal for failure to state a claim is reviewed de
novo. All factual allegations in the complaint are accepted as
true, and the pleadings construed in the light most favorable
10                DOE V. NESTLE USA, INC.

to the nonmoving party.” Abagnin v. AMVAC Chemical
Corp., 545 F.3d 733, 737 (9th Cir. 2008) (internal citations
omitted).

                       III. Discussion

     The ATS, quoted in full, reads:

        The district courts shall have original
        jurisdiction of any civil action by an alien for
        a tort only, committed in violation of the law
        of nations or a treaty of the United States.

28 U.S.C. § 1350. For nearly two hundred years, the ATS
was almost never invoked. In Filartiga v. Pena-Irala,
however, the Second Circuit breathed life into the statute by
construing it to allow two Paraguayan citizens to bring a civil
action against a Paraguayan police officer who had tortured
and killed their son. 630 F.2d 876, 878 (2d Cir. 1980); Sosa
v. Alvarez-Machain, 542 U.S. 692, 724–25 (2004) (describing
Filartiga as “the birth of the modern line of [ATS] cases.”).
The Second Circuit in Filartiga reasoned that the ATS was
designed to “open[] the federal courts for adjudication of the
rights already recognized by international law,” and thus
permitted the plaintiffs to pursue their tort claim because
torture is prohibited by international law. Filartiga, 630 F.2d
at 885, 887–88. Filartiga concluded by observing that
modern history had led the nations of the world to recognize
the collective interest in protecting fundamental human
rights, and commented that its holding was “a small but
important step in the fulfillment of the ageless dream to free
all people from brutal violence.” Id. at 890.
                  DOE V. NESTLE USA, INC.                    11

     The Supreme Court reached a consonant result in Sosa v.
Alvarez-Machain, its first opinion addressing the ATS. The
Court first held that the text of the ATS is focused solely on
jurisdiction, and that the statute itself does not create a tort
cause of action arising out of violations of international law.
Sosa, 542 U.S. at 724. After reviewing the ATS’s history,
however, the Court also observed that “the statute was
intended to have practical effect the moment it became law,”
and thus held that “[t]he jurisdictional grant is best read as
having been enacted on the understanding that the common
law would provide a cause of action for the modest number
of international law violations with a potential for personal
liability at the time.” Id. Thus, under Sosa, the federal courts
are available to hear tort claims based on violations of
international law. Specifically, Sosa held that federal
common law creates tort liability for violations of
international legal norms, and the ATS in turn provides
federal courts with jurisdiction to hear these hybrid common
law–international law tort claims. Id.; Khulumani v. Barclay
Nat’l Bank Ltd., 504 F.3d 254, 265 (2d. Cir. 2007)
(Katzmann, J., concurring) (“Sosa makes clear that all [ATS]
litigation is in fact based on federal common law. . . .”).

    At the time of its passage, the ATS was intended to grant
jurisdiction over tort claims seeking relief only for three
violations of international law: piracy, violation of safe
conducts, and infringement of the rights of ambassadors.
Sosa, 542 U.S. at 724. The Court in Sosa held, however, that
contemporary ATS claims can invoke the rights created by
the “present-day law of nations,” and thus are not limited to
these “historical paradigms.” Id. at 725, 732. Under
contemporary international law, federal courts have permitted
plaintiffs to pursue ATS claims based on a broad range of
12                DOE V. NESTLE USA, INC.

misconduct, including genocide, war crimes, torture, and
supporting terrorism.

    While Sosa therefore permits the application of
contemporary international law in an ATS claim, federal
courts must exercise restraint when doing so. Sosa described
this restraint through a historically focused standard for
determining when an ATS claim may be based on
contemporary international law. Under this test, “federal
courts should not recognize private claims under federal
common law for violations of any international law norm
with less definite content and acceptance among civilized
nations than the historical paradigms familiar when § 1350
was enacted.” Id. at 732. This standard “is suggestive rather
than precise,” and is perhaps “best understood as the
statement of a mood—and the mood is one of caution.”
Flomo v. Firestone Natural Rubber Co., LLC, 643 F.3d 1013,
1016 (7th Cir. 2011). Applying this standard, courts focus on
whether a contemporary international legal norm underlying
a proposed ATS claim is “specific, universal, and obligatory.”
In re Estate of Marcos Human Rights Litig., 25 F.3d 1467,
1475 (9th Cir. 1994); Sosa, 542 U.S. at 732 (citing this
definition with approval).

   Additionally, Sosa held that the decision to recognize a
new cause of action must “involve an element of judgment
about the practical consequences of making that cause
available to litigants in the federal courts.” Sosa, 542 U.S. at
732–33. This inquiry focuses on “the consequences that
might result from making the cause of action generally
available to all potential plaintiffs,” and permits courts “to
consider other prudential concerns consistent with Sosa’s
approach.” Khulumani, 504 F.3d at 268 (Katzmann, J.,
concurring).
                 DOE V. NESTLE USA, INC.                   13

    The body of international law that supplies the norms
underlying an ATS claim is often referred to as “customary
international law,” which consists of “rules that States
universally abide by, or accede to, out of a sense of legal
obligation and mutual concern.” Id. at 267 (Katzmann, J.,
concurring) (quoting Flores v. S. Peru Copper Corp.,
414 F.3d 233, 248 (2d Cir. 2003)); see also The Paquete
Habana, 175 U.S. 677, 707–08 (1900); Abagninin, 545 F.3d
at 738. To determine the content of customary international
law, courts “look to the sources of law identified by the
Statute of the International Court of Justice.” Khulumani,
504 F.3d at 267 (Katzmann, J., concurring). These sources
include international conventions, international customs, “the
general principles of law recognized by civilized nations,”
“judicial decisions,” and the works of scholars. Id.; see also
Restatement (Third) of Foreign Relations Law § 102 (1987)
(identifying similar sources). Courts also consult authorities
that provide an authoritative expression of the views of the
international community even if, strictly speaking, the
authority is not meant to reflect customary international law.
Khulumani, 504 F.3d at 267 (Katzmann, J., concurring)
(relying on the Rome State of the International Criminal
Court).

     Here, the parties look primarily to three sources of
customary international law. The first are decisions of the
post–World War II International Military Tribunal at
Nuremberg, which are widely recognized as a critical part of
customary international law and regularly invoked in ATS
litigation. See, e.g., Khulumani, 504 F.3d at 271 (Katzmann,
J., concurring). The second are decisions issued by the
International Criminal Tribunals for Rwanda and the former
Yugoslavia (ICTR and ICTY, respectively), which were
convened to prosecute violations of international
14                DOE V. NESTLE USA, INC.

humanitarian law committed in Rwanda during 1994 and war
crimes that took place in the Balkans during the 1990s. These
decisions are also recognized as authoritative sources of
customary international law. Id. at 278–79; Abagninin,
545 F.3d at 739. The third is a recent decision issued by the
Special Court for Sierra Leone (SCSL), which was convened
to address violations of international humanitarian law in
Sierra Leone since November 30, 1996. Prosecutor v.
Taylor, Case No. SCSL-03-01-A (SCSL Sept. 26, 2013). We
consider this decision to be a proper source of international
law for ATS claims. The parties also cite the Rome Statute
of the International Criminal Court in their briefing, but, as
discussed in more detail below, dispute its relevance in this
case.

    The specific norms underlying the plaintiffs’ ATS claim
are the norms against aiding and abetting slave labor, which
the defendants allegedly violated by providing financial and
non-financial assistance to cocoa farmers in the Ivory Coast.
The defendants argue that this claim should be dismissed, for
three reasons. First, the defendants argue that there is no
specific, universal, and obligatory norm preventing
corporations—as opposed to individuals—from aiding and
abetting slave labor. Second, the defendants argue that the
plaintiffs’ complaint fails to allege the actus reus and mens
rea elements of an aiding and abetting claim. Finally, the
defendants argue that the plaintiffs’ complaint improperly
seeks extraterritorial application of federal law contrary to the
Supreme Court’s recent decision in Kiobel v. Royal Dutch
Petroleum Co., 133 S. Ct. 1659 (2013) (“Kiobel II”). We
consider each argument in turn.
                  DOE V. NESTLE USA, INC.                    15

          A. Corporate Liability under the ATS

    The primary focus of international law, although not its
exclusive focus, is the conduct of states. Kiobel v. Royal
Dutch Petroleum Co., 621 F.3d 111, 165 (2d. Cir. 2010)
(Leval, J., concurring) (“Kiobel I”). Many of its prohibitions
therefore only apply to state action, and an important issue in
ATS litigation can be determining whether the norm asserted
by the plaintiff is applicable to both state actors and private
actors. This issue is illustrated by the contrasting decisions
of the D.C. Circuit in Tel-Oren v. Libyan Arab Republic and
the Second Circuit in Kadic v. Karadzic. In Tel-Oren, Judge
Edwards concluded that the plaintiffs’ ATS claim was barred
because there was no consensus that international law applied
to torture carried out by non-state actors. 726 F.2d 774,
791–95 (D.C. Cir. 1984). In Kadic, by contrast, the Second
Circuit held that international law’s prohibition on genocide
applies regardless of whether the perpetrator is acting on
behalf of a state. 70 F.3d 232, 241–42 (2d. Cir. 1995).

    The Supreme Court’s only allusion to corporate liability
occurred in a footnote that referenced these discussions in
Tel-Oren and Kadic. Sosa, 542 U.S. at 732 n.20. In the
footnote, the Court directed federal courts contemplating the
recognition of new ATS claims to consider “whether
international law extends the scope of liability for a violation
of a given norm to the perpetrator being sued, if the defendant
is a private actor such as a corporation or individual.” Id.
(emphasis added).

    The issue of corporate liability has been more thoroughly
examined in the circuit courts, which have disagreed about
whether and under what circumstances corporations can face
liability for ATS claims. Kiobel I, 621 F.3d at 145; Doe v.
16                DOE V. NESTLE USA, INC.

Exxon Mobil Corp., 654 F.3d 11, 57 (D.C. Cir. 2011),
vacated on other grounds by 527 F. App’x. 7 (D.C. Cir.
2013); Sarei v. Rio Tinto, PLC, 671 F.3d 736, 747 (9th Cir.
2011) vacated on other grounds by 133 S. Ct. 1995 (2013);
Flomo, 643 F.3d at 1020–21. Here, we reaffirm the corporate
liability analysis reached by the en banc panel of our circuit
in Sarei v. Rio Tinto.

     In Sarei, the plaintiffs sought to hold corporate defendants
liable for aiding and abetting genocide and war crimes. We
first rejected the defendants’ argument that corporations can
never be sued under the ATS. Rather than adopting a blanket
rule of immunity or liability, the Sarei court held that for each
ATS claim asserted by the plaintiffs, a court should look to
international law and determine whether corporations are
subject to the norms underlying that claim. Id. at 748 (“Sosa
expressly frames the relevant international-law inquiry to be
the scope of liability of private actors for a violation of the
‘given norm,’ i.e. an international-law inquiry specific to each
cause of action asserted.”). Thus, we adopted a norm-by-
norm analysis of corporate liability.

    The Sarei court then conducted corporate liability
analyses for the two norms underlying the plaintiffs’ claims,
the norm against genocide and the norm against war crimes.
Id. at 759–61, 764–65. The en banc panel observed that both
norms apply to states, individuals, and groups, and that the
applicability of the norms turns on the “specific identity of
the victims rather than the identity of the perpetrators.” Id.
at 760, 764–65 (emphasis added). Thus, we concluded that
the norms were “universal” or applicable to “all actors,” and,
consequently, applicable to corporations. Id. at 760, 765. We
reasoned that allowing an actor to “avoid liability merely by
                 DOE V. NESTLE USA, INC.                    17

incorporating” would be inconsistent with the universal
quality of these norms. See id. at 760 (discussing genocide).

     In Sarei we also explained that a norm could form the
basis for an ATS claim against a corporation even in the
absence of a decision from an international tribunal enforcing
that norm against a corporation. Id. at 761 (“We cannot be
bound to find liability only where international fora have
imposed liability.”); contra Kiobel I, 621 F.3d at 131–45. We
explained that the absence of decisions finding corporations
liable does not imply that corporate liability is a legal
impossibility under international law, and also noted that the
lack of decisions holding corporations liable could be
explained by strategic considerations. Sarei, 671 F.3d at 761
(citing Jonathan A. Bush, The Prehistory of Corporations and
Conspiracy in International Criminal Law: What Nuremberg
Really Said, 109 Colum. L. Rev. 1094, 1149–68 (2009)).
Rejecting an analysis that focuses on past enforcement, Sarei
reaffirmed that corporate liability ultimately turns on an
analysis of the norm underlying the ATS claim. Id. at 760–61
(“We . . . believe the proper inquiry is not whether there is a
specific precedent so holding, but whether international law
extends its prohibitions to the perpetrators in question.”).

    We thus established three principles about corporate ATS
liability in Sarei, that we now reaffirm. First, the analysis
proceeds norm-by-norm; there is no categorical rule of
corporate immunity or liability. Id. at 747–48. Second,
corporate liability under an ATS claim does not depend on
the existence of international precedent enforcing legal norms
against corporations. Id. at 760–61. Third, norms that are
“universal and absolute,” or applicable to “all actors,” can
provide the basis for an ATS claim against a corporation. Id.
at 760. To determine whether a norm is universal, we
18                DOE V. NESTLE USA, INC.

consider, among other things, whether it is “limited to states”
and whether its application depends on the identity of the
perpetrator. Id. at 764–65.

    We conclude that the prohibition against slavery is
universal and may be asserted against the corporate
defendants in this case. Private, non-state actors were held
liable at Nuremberg for slavery offenses. The Flick Case,
6 Trials of War Criminals (T.W.C.) 1194, 1202. Moreover,
the statutes of the International Criminal Tribunals for
Rwanda and the former Yugoslavia are broadly phrased to
condemn “persons responsible” for enslavement of civilian
populations. ICTY Statute Art. 5(c), U.N. S/RES/827 (May
25, 1993); ICTR Statute Art. 3(c), U.N. S/RES/955 (Nov. 8,
1994). The prohibition against slavery applies to state actors
and non-state actors alike, and there are no rules exempting
acts of enslavement carried out on behalf of a corporation.
Indeed, it would be contrary to both the categorical nature of
the prohibition on slavery and the moral imperative
underlying that prohibition to conclude that incorporation
leads to legal absolution for acts of enslavement. Kiobel I,
621 F.3d at 155 (Leval, J., concurring) (“The majority’s
interpretation of international law, which accords to
corporations a free pass to act in contravention of
international law’s norms, conflicts with the humanitarian
objectives of that body of law.”).

    A final point of clarification is in order about the role of
domestic and international law. Although international law
controls the threshold question of whether an international
legal norm provides the basis for an ATS claim against a
corporation, there remain several issues about corporate
liability which must be governed by domestic law. This
division of labor is dictated by international legal principles,
                  DOE V. NESTLE USA, INC.                    19

because international law defines norms and determines their
scope, but delegates to domestic law the task of determining
the civil consequences of any given violation of these norms.
Id. at 172 (Leval, J., concurring); Exxon, 654 F.3d at 42–43;
Flomo, 643 F.3d at 1020. Thus, when questions endemic to
tort litigation or civil liability arise in ATS litigation—such
as damages computation, joint and several liability, and
proximate causation—these issues must be governed by
domestic law. Many questions that surround corporate
liability fall into this category, including, most importantly,
the issue of when the actions of an individual can be
attributed to a corporation for purposes of tort liability.
Determining when a corporation can be held liable therefore
requires a court to apply customary international law to
determine the nature and scope of the norm underlying the
plaintiffs’ claim, and domestic tort law to determine whether
recovery from the corporation is permissible.

    Our holding that the norm against slavery is universal and
thus may be asserted against the defendants addresses only
the international legal issues related to corporate liability in
this case. We do not address other domestic law questions
related to corporate liability, and leave them to be addressed
by the district court in the first instance.

             B. Aiding and Abetting Liability

    We next consider whether the plaintiffs’ complaint
alleges the elements of a claim for aiding and abetting
slavery.     Customary international law—not domestic
law—provides the legal standard for aiding and abetting ATS
claims. Sarei, 671 F.3d at 765–66. When choosing between
competing legal standards, we consider which one best
reflects a consensus of the well-developed democracies of the
20               DOE V. NESTLE USA, INC.

world. See Sosa, 542 U.S. at 732 (directing federal courts to
apply legal norms in ATS litigation that are accepted by
“civilized nations”); Khulumani, 504 F.3d at 276 (Katzmann,
J., concurring) (consulting the Rome Statute’s aiding and
abetting legal standard in part due to its wide acceptance
among “most of the mature democracies of the world”).

     1. Mens Rea

    The plaintiffs argue that the required mens rea for aiding
and abetting is knowledge, specifically, knowledge that the
aider and abetter’s acts would facilitate the commission of the
underlying offense. This knowledge standard dates back to
the Nuremberg tribunals, and is well illustrated by the Zyklon
B Case, 1 LAW REPORTS OF TRIALS OF WAR CRIMINALS 93
(1946). There, the defendants supplied poison gas to the
Nazis knowing that it would be used to murder innocent
people, and were convicted of aiding and abetting war crimes.
Id. at 101. An analogous knowledge standard is applied in
The Flick Case, where a defendant was convicted of aiding
and abetting war crimes for donating money to the leader of
the SS, knowing that it would be used to support a criminal
organization. 6 T.W.C. 1216–17, 1220–21; see also The
Ministries Case, 14 T.W.C. 622 (concluding that the
defendant’s knowledge regarding the intended use of a loan
was sufficient to satisfy the mens rea requirement, but
declining to find that the defendant satisfied the actus reus
requirement).

    As plaintiffs contend, this knowledge standard has also
been embraced by contemporary international criminal
tribunals. The International Criminal Tribunals for Rwanda
and the former Yugoslavia consistently apply a knowledge
standard. In Prosecutor v. Blagojevic, for instance, the
                 DOE V. NESTLE USA, INC.                   21

tribunal stated that “[t]he requisite mental element of aiding
and abetting is knowledge that the acts performed assist the
commission of the specific crime of the principal
perpetrator.” No. IT-02-60-A, ¶ 127 (ICTY, May 9, 2007)
(“Blagojevic”); see also Prosecutor v. Kayishema, No. ICTR-
95-1-T, ¶ 205 (ICTR, May 21, 1999); Khulumani, 504 F.3d
at 277–79 (Katzmann, J., concurring) (observing that the
ICTY and ICTR decisions apply a knowledge standard);
Exxon, 654 F.3d at 33–34 (same). Additionally, after
conducting an extensive review of customary international
law, the Appeals Chamber of the Special Court for Sierra
Leone recently affirmed this knowledge standard, concluding
that “an accused’s knowledge of the consequence of his acts
or conduct—that is, an accused’s ‘knowing participation’ in
the crimes—is a culpable mens rea standard for individual
criminal liability.” Taylor, ¶ 483.

    However, two of our sister circuits have concluded that
knowledge is insufficient and that an aiding and abetting ATS
defendant must act with the purpose of facilitating the
criminal act, relying on the Rome Statute of the International
Criminal Court, 37 I.L.M. 999 (1998) (“Rome Statute”)[FN
callout]. See Aziz v. Alcolac, Inc., 658 F.3d 388, 399–400
(4th Cir. 2011); Presbyterian Church of Sudan v. Talisman
Energy, Inc., 582 F.3d 244, 259 (2d Cir. 2009). These
circuits have interpreted the Rome Statute to bar the use of a
knowledge standard because it uses the term “purpose” to
define aiding and abetting liability:

       [A] person shall be criminally responsible and
       liable for punishment for a crime within the
       jurisdiction of the Court if that person . . .
       [f]or the purpose of facilitating the
22                DOE V. NESTLE USA, INC.

       commission of such a crime, aids, abets, or
       otherwise assists in its commission . . . .

Rome Statute, art. 25(3)(c) (emphasis added). Taking this
text at face value, as the Second and Fourth Circuits did, it
appears that the Rome Statute rejects a knowledge standard
and requires the heightened mens rea of purpose, suggesting
that knowledge standard lacks the universal acceptance that
Sosa demands.

    Here, we need not decide whether a purpose or
knowledge standard applies to aiding and abetting ATS
claims. We conclude that the plaintiffs’ allegations satisfy
the more stringent purpose standard, and therefore state a
claim for aiding and abetting slavery. All international
authorities agree that “at least purposive action . . .
constitutes aiding and abetting[.]” Sarei, 671 F.3d at 765–66
(declining to determine whether the mens rea required for an
aiding and abetting claim is knowledge or purpose).

    Reading the allegations in the light most favorable to the
plaintiffs, one is led to the inference that the defendants
placed increased revenues before basic human welfare, and
intended to pursue all options available to reduce their cost
for purchasing cocoa. Driven by the goal to reduce costs in
any way possible, the defendants allegedly supported the use
of child slavery, the cheapest form of labor available. These
allegations explain how the use of child slavery benefitted the
defendants and furthered their operational goals in the Ivory
Coast, and therefore, the allegations support the inference that
the defendants acted with the purpose to facilitate child
slavery.
                 DOE V. NESTLE USA, INC.                    23

    The defendants’ alleged plan to benefit from the use of
child slave labor starkly distinguishes this case from other
ATS decisions where the purpose standard was not met. See
Talisman, 582 F.3d at 262–64; Aziz, 658 F.3d at 390–91, 401.
According to the allegations here, the defendants have not
merely profited by doing business with known human rights
violators. Instead, they have allegedly sought to accomplish
their own goals by supporting violations of international law.
In Talisman, by contrast, the defendant did not in any way
benefit from the underlying human rights atrocities carried
out by the Sudanese military, and in fact, those atrocities ran
contrary to the defendant’s goals in the area, and even forced
the defendant to abandon its operations. Talisman, 582 F.3d
at 262. Similarly, in Aziz, the plaintiffs alleged that the
defendants sold chemicals knowing they would be used to
murder Kurds in northern Iraq, but failed to allege that the
defendants had anything to gain from the use of chemical
weapons. Aziz, 658 F.3d at 394, 401. Thus, in Talisman and
Aziz, the purpose standard was not satisfied because the
defendants had nothing to gain from the violations of
international law, and in Talisman, the violations actually ran
counter to the defendants’ interest. Here, however, the
complaint alleges that the defendants obtained a direct benefit
from the commission of the violation of international law,
which bolsters the allegation that the defendants acted with
the purpose to support child slavery.

    The defendants’ control over the Ivory Coast cocoa
market further supports the allegation that the defendants
acted with the purpose to facilitate slavery. According to the
complaint, the defendants had enough control over the
Ivorian cocoa market that they could have stopped or limited
the use of child slave labor by their suppliers. The defendants
did not use their control to stop the use of child slavery,
24               DOE V. NESTLE USA, INC.

however, but instead offered support that facilitated it.
Viewed alongside the allegation that the defendants
benefitted from the use of child slavery, the defendants’
failure to stop or limit child slavery supports the inference
that they intended to keep that system in place. The
defendants had the means to stop or limit the use of child
slavery, and had they wanted the slave labor to end, they
could have used their leverage in the cocoa market to stop it.
Their alleged failure to do so, coupled with the cost-cutting
benefit they allegedly receive from the use of child slaves,
strongly supports the inference that the defendants acted with
purpose.

    The defendants’ alleged lobbying efforts also corroborate
the inference of purpose. According to the complaint, the
defendants participated in lobbying efforts designed to defeat
federal legislation that would have required chocolate
importers and manufacturers to certify and label their
chocolate as “slave free.” As an alternative to the proposed
legislation, the defendants, along with others from the
chocolate industry, supported a voluntary mechanism through
which the chocolate industry would police itself. The
complaint also alleges that when the voluntary enforcement
system was eventually put into practice instead of legislation,
it “in effect guaranteed the continued use of the cheapest
labor available to produce [cocoa]—that of child slaves.”

    Despite these detailed allegations, the dissent contends
that the complaint should be dismissed as implausible under
Ashcroft v. Iqbal, 556 U.S. 662 (2009). The allegation of
purpose is not, however, a bare and conclusory assertion that
is untethered from the facts underlying the plaintiffs’ claims.
Instead, the complaint specifically ties the defendants’
alleged purpose to the defendants’ economic goals in the
                 DOE V. NESTLE USA, INC.                    25

Ivory Coast, their control over the cocoa market, and their
lobbying efforts. The factual allegations concerning the
defendants’ goals and business operations give rise to a
reasonable inference that the defendants acted with purpose,
and that is enough to satisfy Iqbal. Id. at 678–79; Moss v.
U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009) (“In
sum, for a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences
from that content, must be plausibly suggestive of a claim
entitling the plaintiff to relief.”).

    We also disagree with the dissent’s assertion that the
plaintiffs have conceded that their allegations fail to satisfy
the purpose standard. The plaintiffs have maintained
throughout this appeal that the purpose standard has been
satisfied. They only conceded that the defendants did not
have the subjective motive to harm children. Indeed, the
complaint is clear that the defendants’ motive was finding
cheap sources of cocoa; there is no allegation that the
defendants supported child slavery due to an interest in
harming children in West Africa.

    This is not to say that the purpose standard is satisfied
merely because the defendants intended to profit by doing
business in the Ivory Coast. Doing business with child slave
owners, however morally reprehensible that may be, does not
by itself demonstrate a purpose to support child slavery.
Here, however, the defendants allegedly intended to support
the use of child slavery as a means of reducing their
production costs. In doing so, the defendants sought a
legitimate goal, profit, through illegitimate means,
purposefully supporting child slavery.
26                DOE V. NESTLE USA, INC.

    Thus, the allegations suggest that a myopic focus on profit
over human welfare drove the defendants to act with the
purpose of obtaining the cheapest cocoa possible, even if it
meant facilitating child slavery. These allegations are
sufficient to satisfy the mens rea required of an aiding and
abetting claim under either a knowledge or purpose standard.

     2. Actus Reus

    We next consider whether the plaintiffs have alleged the
actus reus elements of an aiding and abetting claim. The
actus reus of aiding and abetting is providing assistance or
other forms of support to the commission of a crime.
Blagojevic, ¶ 127; Taylor, ¶ 362; Rome Statute art. 25(3)(c).
As both parties agree, international law further requires that
the assistance offered must be substantial. Blagojevic, ¶ 127;
Taylor, ¶ 362. The parties dispute, however, whether
international law imposes the additional requirement that the
assistance must be specifically directed towards the
commission of the crime.

    The “specific direction” requirement appears to have
originated in decisions issued by the International Criminal
Tribunal for the former Yugoslavia. See Prosecutor v. Tadic,
Case No. IT-94-1-A (ICTY July 15, 1999); Prosecutor v.
Perisic, Case No. IT-04-81-A, (ICTY Feb. 28, 2013)
(“Perisic”). In Tadic, the Appeals Chamber used the phrase
“specifically directed” to distinguish joint criminal enterprise
liability from aiding and abetting liability. Tadic, ¶¶ 227–29.
While joint criminal enterprise liability only requires an
individual to engage in conduct that “in some way” assisted
the commission of a crime, the Appeals Chamber stated that
aiding and abetting liability requires an individual to engage
in conduct that is “specifically directed” towards the
                 DOE V. NESTLE USA, INC.                    27

commission of a crime. Id. ¶ 229(ii). In Perisic, a later panel
of the Appeals Chamber clarified that the specific direction
requirement relates to the “link” between the assistance
provided and the principal offense, and requires that
“assistance must be ‘specifically’—rather than ‘in some
way’—directed towards the relevant crimes.” Perisic ¶ 27,
37 (quoting Tadic, ¶ 229).

    Some Appeals Chamber panels and other international
tribunals have explicitly rejected the specific direction
requirement. Prosecutor v. Mrksic, Case No. IT-95-13/1-A,
¶ 159 (ICTY May 5, 2009) (“[T]he Appeals Chamber has
confirmed that ‘specific direction’ is not an essential
ingredient of the actus reus of aiding and abetting.”);
Blagojevic, ¶ 189 (“[S]pecific direction has not always been
included as an element of the actus reus of aiding and
abetting.”); Taylor, ¶ 481. Beneath this controversy,
however, there is widespread substantive agreement about the
actus reus of aiding and abetting. As the Special Court for
Sierra Leone Appeals Chambers recently affirmed, “[t]he
actus reus of aiding and abetting liability is established by
assistance that has a substantial effect on the crimes, not the
particular manner in which such assistance is provided.”
Taylor, ¶ 475. What appears to have emerged is that there is
less focus on specific direction and more of an emphasis on
the existence of a causal link between the defendants and the
commission of the crime. However, we decline to adopt an
actus reus standard for aiding and abetting liability under the
ATS. Instead, we remand to the district court with
instructions to allow plaintiffs to amend their complaint in
light of Perisic and Taylor, both of which were decided after
the complaint in this case was dismissed and this appeal had
been filed.
28                DOE V. NESTLE USA, INC.

              C. Extraterritorial ATS Claims

    The defendants’ final argument contends that the
plaintiffs’ ATS claim seeks an extraterritorial application of
federal law that is barred by the Supreme Court’s recent
decision in Kiobel II, 133 S. Ct. at 1669. We decline to
resolve the extraterritoriality issue, and instead remand to
allow the plaintiffs to amend their complaint in light of
Kiobel II.

    The Supreme Court’s decision in Kiobel II is concerned
with the application of the presumption against
extraterritoriality to ATS claims. The presumption against
extraterritoriality is a canon of statutory construction, and
embodies the default assumption that legislation of Congress
is only meant to apply within the territory of the United
States. Morrison v. Nat’l Austl. Bank Ltd., 130 S. Ct. 2869,
2877 (2010). Under this canon of construction, a statute
should be construed to reach only conduct within the United
States unless Congress affirmatively states that the statute
applies to conduct abroad. Id. (quoting EEOC v. Arabian Am.
Oil Co. (Aramco), 499 U.S. 244, 248 (1991)). The
presumption is meant to provide “a stable background against
which Congress can legislate with predictable effects,”
Morrison, 130 S. Ct. at 2881, and also “protect against
unintended clashes between our laws and those of other
nations which could result in international discord,” Aramco,
499 U.S. at 248.

    Since the presumption against extraterritoriality is a canon
of statutory construction, it has no direct application to ATS
claims, which, as discussed above, are claims created by
federal common law, not statutory claims created by the ATS
itself. Kiobel II, 133 S. Ct. at 1664. In Kiobel II, however,
                  DOE V. NESTLE USA, INC.                    29

the Supreme Court explained that the prudential concerns
about judicial interference in foreign policy are particularly
strong in ATS litigation, and concluded that “the principles
underlying the presumption against extraterritoriality thus
constrain courts exercising their power under the ATS.” Id.
The Court also concluded that nothing in the text, history, and
purpose of the ATS rebutted the presumption of
extraterritoriality. Id. at 1669.

    Turning to the specific claims asserted by the Kiobel II
plaintiffs, the Court observed that “all the relevant conduct
took place outside the United States,” and that the defendants
were foreign corporations whose only connection to the
United States lay in their presence in this country. Id. The
Court held that these claims were therefore barred, reasoning
that they sought relief for violations of international law
occurring outside the United States, and did not “touch and
concern the territory of the United States . . . with sufficient
force to displace the presumption against extraterritorial
application.” Id.

    Kiobel II’s holding makes clear that the general principles
underlying the presumption against extraterritoriality apply to
ATS claims, but it leaves important questions about
extraterritorial ATS claims unresolved. See id. (Kennedy, J.,
concurring) (“The opinion for the Court is careful to leave
open a number of significant questions regarding the reach
and interpretation of the Alien Tort Statute.”). In particular,
Kiobel II articulates a new “touch and concern” test for
determining when it is permissible for an ATS claim to seek
the extraterritorial application of federal law. Id. But the
opinion does not explain the nature of this test, except to say
that it is not met when an ATS plaintiff asserts a cause of
action against a foreign corporation based solely on foreign
30                DOE V. NESTLE USA, INC.

conduct. Id. (Alito, J., concurring) (observing that the
Court’s formulation of the touch and concern test “obviously
leaves much unanswered”); see also Tymoshenko v. Firtash,
2013 WL 4564646, at *4 (S.D.N.Y. Aug. 28, 2013) (“[T]he
Court failed to provide guidance regarding what is necessary
to satisfy the ‘touch and concern’ standard.”).

    The defendants argue that the touch and concern test is
substantially the same as the “focus” test set out in Morrison
v. National Australia Bank Ltd., 130 S. Ct. at 2884.
Morrison’s focus test is a tool of statutory interpretation. It
is used to determine when statutes without extraterritorial
application can be applied to a course of conduct that
occurred both domestically and abroad. Id. Under this test,
courts first determine the “focus of congressional concern”
for a statute, and allow the statute to be applied to a course of
conduct if the events coming within the statute’s focus
occurred domestically.        Id. (internal quotation marks
omitted). In Morrison, for example, the Court reasoned that
the focus of the Exchange Act is the purchase and sale of
securities, and therefore held that it applies only to
“transactions in securities listed on domestic exchanges, and
domestic transactions in other securities.” Id. The Court then
held that the anti-fraud provisions of the Exchange Act did
not apply to a foreign sale of securities that were listed on an
Australian exchange. Id. at 2888.

    Morrison may be informative precedent for discerning the
content of the touch and concern standard, but the opinion in
Kiobel II did not incorporate Morrison’s focus test. Kiobel II
did not explicitly adopt Morrison’s focus test, and chose to
use the phrase “touch and concern” rather than the term
“focus” when articulating the legal standard it did adopt.
Moreover, the assertion that Kiobel II meant to direct lower
                 DOE V. NESTLE USA, INC.                    31

courts to apply the familiar Morrison focus test is belied by
the concurring opinions, which note that the standard in
Kiobel II leaves “much unanswered.” Kiobel II, 133 S. Ct. at
1669 (Alito, J., concurring); see also id. (Kennedy, J.,
concurring). Additionally, since the focus test turns on
discerning Congress’s intent when passing a statute, it cannot
sensibly be applied to ATS claims, which are common law
claims based on international legal norms.

     Rather than attempt to apply the amorphous touch and
concern test on the record currently before us, we conclude
that the plaintiffs should have the opportunity to amend their
complaint in light of Kiobel II. It is common practice to
allow plaintiffs to amend their pleadings to accommodate
changes in the law, unless it is clear that amendment would
be futile. Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th
Cir. 2009) (“Having initiated the present lawsuit without the
benefit of the Court’s latest pronouncements on pleadings,
Plaintiffs deserve a chance to supplement their complaint
. . .”). Here, the plaintiffs seek to amend their complaint to
allege that some of the activity underlying their ATS claim
took place in the United States. On the record before us, we
are unable to conclude that amendment would be futile,
because unlike the claims at issue in Kiobel II, the plaintiffs
contend that part of the conduct underlying their claims
occurred within the United States. See Kiobel II, 133 S. Ct.
at 1669. Moreover, it would be imprudent to attempt to apply
and refine the touch and concern test where the pleadings
before us make no attempt to explain what portion of the
conduct underlying the plaintiffs claims took place within the
United States.

    We therefore decline to determine, at present, whether the
plaintiffs’ ATS claim is barred by the Supreme Court’s
32                   DOE V. NESTLE USA, INC.

holding in Kiobel II, and remand this case to allow the
plaintiffs to amend their complaint.

                           IV. Conclusion

   The district court’s order is REVERSED, and we
VACATE for further proceedings consistent with this
opinion.2

      IT IS SO ORDERED.



RAWLINSON, Circuit Judge, concurring in part and
dissenting in part:

    I do not object to remanding this case to afford the
Plaintiffs an opportunity to further amend their Complaint in
an attempt to state a cause of action under the Alien Tort
Statute (ATS), as recently interpreted by the United States
Supreme Court in Kiobel v. Royal Dutch Petroleum Co.,
133 S. Ct. 1659 (2013). I doubt that their effort will be
successful in view of their prior candid acknowledgment in
their Opening Brief on appeal that “they do not currently
possess facts sufficient to support the district court’s standard
that Defendants specifically intended the human rights
violations at issue in this case. . . .” Nevertheless, because I
cannot say with certitude that any attempt to further amend
the Complaint would be futile, I voice no objection to a
remand on that basis.

  2
    We need not reach the parties’ remaining arguments in light of our
decision to remand with instructions that the district court allow leave to
amend.
                 DOE V. NESTLE USA, INC.                    33

    We all agree that the practice of engaging in child slave
labor is reprehensible, indefensible, and morally abhorrent.
Indeed, if that were the issue we were called upon to decide,
this would be an easy case. Instead, we must decide who
bears legal responsibility for the atrocities inflicted upon
these Plaintiffs, forced into slave labor as children. More
precisely, we must determine if the named Defendants in this
case may be held legally responsible for the injuries alleged
by the Plaintiffs.

    I also agree that corporations are not per se excluded from
liability under the ATS. See Majority Opinion, pp. 16–18
(adopting the reasoning of our en banc decision in Sarei v.
Rio Tinto, PLC, 671 F.3d 736, 747 (9th Cir. 2011), vacated
for further consideration in light of Kiobel, 133 S. Ct. 1995
(2013); see also Romero v. Drummond Co. Inc., 552 F.3d
1303, 1315 (11th Cir. 2008) (“The text of the Alien Tort
Statute provides no express exception for corporations . . .”)
(citation omitted).

                              I.

             Mens Rea Requirement of the ATS

    Unlike the majority, I would definitely and unequivocally
decide that the purpose standard applies to the pleading of
aiding and abetting liability under the ATS. In other words,
Plaintiffs seeking to assert a claim against Defendants on an
aiding and abetting theory of liability must allege sufficient
facts to state a plausible claim for relief, i.e., that the
34                   DOE V. NESTLE USA, INC.

defendants acted with the purpose1 of causing the injuries
suffered by the Plaintiffs. See Ashcroft v. Iqbal, 556 U.S.
662, 678–79 (2009) (delineating the pleading standard under
Rule 8 of the Federal Rules of Civil Procedure).

    I am persuaded to this view in part by the rationale set
forth by our sister circuits in the cases of Presbyterian
Church of Sudan v. Talisman Energy, Inc., 582 F.3d 244, 259
(2d Cir. 2009) and Aziz v. Alcolac, Inc., 658 F.3d 388, 400–01
(4th Cir. 2011).

    In Talisman, the Second Circuit considered the claims of
Sudanese citizens against the government of Sudan and
Talisman, a corporation that allegedly aided and abetted the
government of Sudan in its commission of human rights
abuses against the Plaintiffs. The Second Circuit expressly
relied upon the principles for “imposing accessorial liability
under the ATS” previously articulated by the United States
Supreme Court in Sosa v. Alvarez-Machain, 542 U.S. 692
(2004), the first Supreme Court case interpreting the ATS.
See Talisman, 582 F.3d at 248, 255. The Second Circuit
referenced the language in Sosa clarifying that the ATS was
enacted with an understanding that the number of actionable
international law violations would be “modest.” Id. at 255
(quoting Sosa, 542 U.S. at 724). The Second Circuit also


   1
     I use the term “purpose” interchangeably with the phrase “specific
intent” because there is no material difference between the two. See
United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1196 (9th Cir. 2000)
(“In general, ‘purpose’ corresponds to the concept of specific intent . . .”)
(citations omitted); see also United States v. Meredith, 685 F.3d 814, 826
(9th Cir. 2012) (“Jury Instruction 52 defines willfully as an act done
voluntarily and intentionally and with the specific intent to do something
the law forbids; that is to say with a purpose either to disobey or disregard
the law. . . .”) (internal quotation marks omitted).
                 DOE V. NESTLE USA, INC.                   35

recounted the reasons articulated by the Supreme Court in
Sosa for exercising “great caution” before recognizing
violations of international law that are not based on
international norms recognized in 1789. Id.

    In Sosa, the Supreme Court first focused on the need for
exercising caution when considering the availability of claims
under the ATS, due to the marked difference between the
conception of the common law in 1789 when the ATS was
enacted, and the conception of the common law in more
modern times. See Sosa, 542 U.S. at 725–26. Prior to the
Supreme Court’s decision in Erie R. Co. v. Tompkins,
304 U.S. 64 (1938), the common law was conceived of as a
non-preemptive body of general (non-federal) common law.
See Curtis Bradley, International Law in the U.S. Legal
System, 211 (Oxford University Press, 2013). Today,
judicially recognized claims under the ATS would be
considered preemptive federal common law, thereby
extending the reach of federal law. See id.

    Relatedly, the Supreme Court cautioned federal courts to
tread lightly when considering whether to further expand the
federal law in a manner “of particular importance to foreign
relations.” Sosa, 542 U.S. at 726. Rather than assuming an
“aggressive role” in recognizing claims under the ATS, a
statute “that remained largely in shadow for much of the prior
two centuries,” the Supreme Court suggested looking to
guidance from the legislative branch before embarking on
“innovative” substantive expansion of the ATS. Id.

    Next, the Supreme Court expressed reluctance to create
a private right of action in the absence of an express
legislative provision addressing private rights of action,
particularly when the effect is to render international rules
36                DOE V. NESTLE USA, INC.

subject to private action, thereby implicating the management
of foreign affairs that are generally best left to “the discretion
of the Legislative and Executive Branches.” Id. at 727. The
Supreme Court noted that international law “very much”
concerns itself with defining permissible limits on the power
of sovereign governments over their own citizens, a notion
that inherently merits the utmost trepidation. Id. at 727–28.

    Finally, the Supreme Court recognized that it is
“particularly important” that the federal courts lack a
legislative “mandate to seek out and define new and
debatable violations of the law of nations.” Id. at 728. For
these reasons, the Supreme Court urged “great caution in
adapting the law of nations to private rights.” Id. Indeed, the
Supreme Court, in recognition of the potential negative
implications of construing the ATS too broadly, construed the
ATS as legislation “meant to underwrite litigation of a
narrow set of common law actions derived from the law of
nations . . .” Id. at 721 (emphasis added). The Supreme
Court instructed that judicial power should be exercised to
recognize causes of action under the ATS sparingly, “subject
to vigilant doorkeeping” by the federal courts. Id. at 729.

    In Talisman, the Second Circuit absorbed the Supreme
Court’s repeated emphasis on the “modest” and “narrow”
nature of the claims that should be recognized under the ATS,
and rejected the Plaintiffs’ argument for a “broad and elastic”
principle of aiding and abetting liability under the ATS.
582 F.3d at 255, 259. Rather, in keeping with the “modest”
and “narrow” approach described with approval in Sosa, the
Second Circuit adopted the purpose standard as the applicable
mens rea test for aiding and abetting liability under the ATS.
See id. at 259. As the Second Circuit noted, there is no
international consensus supporting the imposition of liability
                  DOE V. NESTLE USA, INC.                     37

on individuals who act with knowledge of the violation of
international law, but who harbor no intent or purpose to aid
and abet the violation. See id.

    In a similar vein, the Fourth Circuit cited “the Supreme
Court’s admonitions in Sosa that we should exercise great
caution, before recognizing causes of action for violations of
international law” and agreed with the Second Circuit that
aiding and abetting liability under the ATS must be
predicated on a showing of purposeful facilitation of the
violation of international law. Aziz, 658 F.3d at 401 (internal
quotation marks omitted).

    I agree with the Second and Fourth Circuits that the
principles set forth in Sosa militate in favor of the application
of a mens rea of purpose or specific intent to impose aiding
and abetting liability under the ATA, and I would so hold.

    Applying the proper mens rea standard of purpose, or
specific intent, I strongly disagree that the allegations in
Plaintiffs’ Amended Complaint satisfy that standard. The
contrary conclusion reached by the majority is particularly
curious in light of the Plaintiffs’ concession of their inability
to meet the standard. Nevertheless, the majority generally
relies upon allegations in the Amended Complaint as
sufficient to establish that Defendants acted with the purpose
to aid and abet child slavery. The majority focuses on
inferences rather than on any particular allegations in the
Amended Complaint that reflect the purpose mens rea. The
only allegation from the Amended Complaint that is
specifically referenced is the allegation that “[d]riven by the
goal to reduce costs in any way possible, the defendants
allegedly supported the use of child labor, the cheapest form
of labor available . . . .” Majority Opinion, p. 22. The
38                DOE V. NESTLE USA, INC.

majority concludes that “[r]eading the allegations in the light
most favorable to the plaintiffs, one is led to the inference
that the defendants placed increased revenues before basic
human welfare, and intended to pursue all options available
to reduce their cost for purchasing cocoa.” Id. at 22 Piling
inference upon inference, the majority contends that the
allegations that the defendants placed increased revenues
before human welfare and acted with the intent to reduce the
cost of purchasing cocoa, “support the inference that the
defendants acted with the purpose to facilitate child slavery.”
Id. at 22. But is that inference plausible, as required by
Iqbal? I think not, because these allegations are remarkably
similar to those rejected by the Supreme Court in Iqbal.

    The Plaintiff in Iqbal filed a Bivens2 action against the
Attorney General of the United States and the Director of the
Federal Bureau of Investigations, asserting that the
defendants violated his constitutional rights by subjecting him
to inhumane conditions of confinement due to his race,
national origin or religion. See Iqbal, 556 U.S. at 668–69.
Iqbal alleged that the Defendants “knew of, condoned, and
willfully and maliciously agreed to subject [Iqbal] to harsh
conditions of confinement as a matter of policy, solely on
account of [Iqbal’s] religion, race, and/or national origin . . .”
Id. at 680 (internal quotation marks omitted). The Supreme
Court rejected this allegation as a “bare assertion [ ],
amount[ing] to nothing more than a formulaic recitation of
the elements of a constitutional discrimination claim . . .” Id.
at 681 (citation and internal quotation marks omitted). The
Supreme Court added that the allegation was “conclusory”
and “disentitle[d] . . . to the presumption of truth.” Id.

  2
    Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).
                  DOE V. NESTLE USA, INC.                     39

    The same can be easily said of the one specific allegation
relied on by the majority in this case. The allegation that
Defendants acted with the intent “to reduce costs in any way
possible” is at best a feeble attempt to set forth the required
mens rea of purpose, or specific intent. However, as the
Supreme Court noted in Iqbal, a conclusory statement of the
elements of a claim falls far short of stating a plausible claim.
See id.

    The statement that child slavery is the cheapest form of
labor available does not even implicate the Defendants. This
allegation in no way raises a plausible inference that the
Defendants acted with the purpose to aid and abet child slave
labor. It may well be true that child slave labor is the
cheapest form of labor for harvesting cocoa. But that
unvarnished statement in no way supports the inferential leap
that because child slave labor is the cheapest form of labor,
Defendants aided and abetted the cocoa farmers who
allegedly operated the child slave labor system.

    To bolster the inferences discussed, the majority explains
that Defendants’ “use of child slavery benefitted the
defendants and furthered their operational goals in the Ivory
Coast . . . ” Majority Opinion, pp. 22–23. However, taking
advantage of a favorable existing market, while perhaps
morally repugnant, does not equate to the specific intent to
aid and abet child slave labor. In Aziz, 658 F.3d at 390–91,
the corporate defendant sold restricted chemicals that
ultimately reached Iraq and were used to manufacture
mustard gas. The mustard gas in turn was used to attack
Kurds. Thousand of Kurds were killed, maimed, or left with
“physical and psychological trauma.” Id. at 391. Plaintiffs,
individuals of Kurdish descent, were victims of mustard gas
attacks themselves, or family members of deceased victims.
40                DOE V. NESTLE USA, INC.

They brought claims under the ATS, alleging that the
corporate defendant “aided and abetted the Iraqi regime’s use
of mustard gas to attack the Kurds. . . .” Id. at 395. Plaintiffs
specifically alleged that the corporate defendant “placed [the
restricted chemical] into the stream of international
commerce with the purpose of facilitating the use of said
chemicals in the manufacture of chemical weapons to be
used, among other things, against the Kurdish population in
northern Iraq.” Id. at 401 (citation omitted). Citing Iqbal, the
Fourth Circuit characterized the allegations as “cursory” and
“untethered to any supporting facts.” Id. Unfortunately, that
same characterization accurately describes the allegations
made by Plaintiffs in this case.

     The aiding and abetting claims asserted under the ATS in
Talisman met a similar fate in the Second Circuit. Plaintiffs
alleged that Talisman, a corporation, provided “substantial
assistance” to the government of Sudan, which assistance
aided the government in “committing crimes against
humanity and war crimes . . .” 582 F.3d at 261. The
assistance provided by Talisman to the government included:
1) upgrading airstrips; 2) designating areas for oil
exploration; 3) paying royalties to the government; and
“giving general logistical support to the Sudanese
military . . . .” Id. (citation and footnote reference omitted).
The Second Circuit observed that there was nothing
inherently nefarious about these activities. Rather, such
activities “generally accompany any natural resource
development business or the creation of any industry. . . .”
Id. (citation omitted). In essence, Plaintiffs argued that
Talisman should have made no financial investment in Sudan
at all, lest the financial wherewithal enable the government to
abuse its citizenry. However, as in Aziz, the allegations were
insufficient to support a plausible inference that Talisman
                 DOE V. NESTLE USA, INC.                    41

acted with the required mens rea of purpose or specific intent.
See id. at 263; see also Aziz, 658 F.3d at 401.

    The majority seeks to distinguish Aziz and Talisman, but
no principled distinction can be made. The majority points to
the fact that Defendants in this case had sufficient control
over the cocoa market “that they could have stopped or
limited the use of child slave labor by their suppliers.”
Majority Opinion, p. 23. Rather than doing so, the majority
concludes, Defendants “instead offered support that
facilitated” child slavery. Id. at 24. This reasoning mirrors
the argument rejected by the Second Circuit that Talisman
should never have made a financial investment in Sudan,
thereby enabling that country to oppress its people. See
Talisman, 582 F.3d at 262–63. Rejection of this argument is
particularly appropriate in the absence of evidence that
Defendants intended that the financial support be used for
child slavery. See id. at 262.

    The majority also points to Defendants’ lobbying efforts
to “corroborate the inference of purpose.” Majority Opinion,
p. 24. “[T]he defendants participated in lobbying efforts
designed to defeat federal legislation that would have
required chocolate importers and manufacturers to certify and
label their chocolate as slave free.” Id. at p. 24 (internal
quotation marks omitted). In the alternative, Defendants and
others with interest in the chocolate industry advocated for
the implementation of a voluntary compliance mechanism.
See id. at p. 24. However, exercising their right to petition
the government does not reasonably support an inference that
Defendants acted with the purpose to aid and abet child
slavery. It is equally likely that Defendants sought to avoid
additional government regulation. As recognized by the
Second Circuit, if there is a benign explanation for the
42               DOE V. NESTLE USA, INC.

corporation’s action, no plausible inference of purpose may
be drawn. See Talisman, 582 F.3d at 262.

    Plaintiffs and the majority concede that any and all
actions taken by Defendants were motivated by the desire for
profits rather than an intent to enslave children. See Majority
Opinion, pp. 22–24. This concession is fatal to the Amended
Complaint as presently couched. There is absolutely no
allegation that Defendants have violated any governing law
or regulation in their quest for profits. And profit-seeking is
the reason most corporations exist. To equate a profit-making
motive with the mens rea required for ATS aiding and
abetting liability would completely negate the constrained
concept of ATS liability contemplated by the Supreme Court
in Sosa. See 542 U.S. at 721, 724, 729 (construing the ATS
as encompassing a “modest” and “narrow” set of claims
“subject to vigilant doorkeeping by the federal courts”)
(internal quotation marks omitted).

     One would hope that corporations would operate their
businesses in a humanitarian and morally responsible manner.
It is indeed unfortunate that many neglect to do so. However
regrettable that circumstance may be, we cannot substitute the
lack of humanitarianism for the pleading requirements that
govern the ATS. Following the reasoning of Sosa, Aziz and
Talisman, I would not conclude that the Plaintiffs have stated
a claim under the ATS.

                              II.

             Extraterritorial Reach of the ATS

    As stated earlier, I do not object to a remand to allow
Plaintiffs to seek to further amend their Complaint in light of
                  DOE V. NESTLE USA, INC.                      43

the Supreme Court’s recent Kiobel decision. However, in my
view, Plaintiffs face a substantial hurdle in their effort to
assert a viable claim that the ATS applies to the admittedly
extraterritorial child slave labor that is the basis of this case.
As noted by the majority, Justice Kennedy observed that the
Kiobel opinion left open “a number of significant questions
regarding the reach and interpretation of the Alien Tort
Statute. . . .” Kiobel, 133 S. Ct. at 1669 (Kennedy, J.
concurring). But a question not left open regarding the reach
of the ATS was the presumption against extraterritorial
application of the statute. See id. at 1664–67.

    In Kiobel, Plaintiffs sued corporate defendants who
participated in oil exploration and production in Nigeria. In
their Complaint, Plaintiffs alleged that after they protested
against the environmental effects of the corporation’s
practices, “Nigerian military and police forces attacked . . .
villages, beating, raping, killing, and arresting residents and
destroying or looting property.” Id. at 1662. According to
Plaintiffs, the corporate defendants aided and abetted their
tormentors “by, among other things, providing the Nigerian
forces with food, transportation and compensation, as well as
by allowing the Nigerian military to use respondents’
property as a staging ground for attacks.” Id. at 1662–63.

    The Supreme Court explained that the presumption
against extraterritorial application of federal statutes avoids
“unintended clashes between our laws and those of other
nations which could result in international discord.” Id. at
1664 (citation omitted). The Supreme Court noted that the
concern underlying the presumption is heightened in cases
brought under the ATS because those cases seek relief based
on court-created causes of action rather than for claims
expressly provided for by Congress. See id. Referring back
44                DOE V. NESTLE USA, INC.

to Sosa, the Supreme Court reiterated its emphasis on “the
need for judicial caution in considering which claims could
be brought under the ATS . . .” Id. Indeed, the foreign policy
implications of recognizing a claim under the ATS “are all
the more pressing when the question is whether a cause of
action under the ATS reaches conduct within the territory of
another sovereign.” Id. at 1665.

    The Supreme Court observed that “nothing in the text of
the [ATS] suggests that Congress intended causes of action
recognized under it to have extraterritorial reach. . . .” Id.
Similarly, nothing in the historical backdrop of the statute
overcomes the presumption against extraterritorial application
of the ATS. See id. at 1666. Finally, the Supreme Court
emphasized that there was no indication that Congress
intended to make this country the forum “for the enforcement
of international norms. . . .” Id. at 1668.

    Having articulated these underlying precepts, the
Supreme Court concluded that the ATS was subject to the
presumption against extraterritorial application and that
Plaintiffs’ “case seeking relief for violations of the law of
nations occurring outside the United States [was] barred . . .”
Id. at 1669. On the facts as alleged by Plaintiffs, “all the
relevant conduct took place outside the United States.” Id.
(emphasis added). The Supreme Court further explained that
even in a case where the claims did “touch and concern the
territory of the United States, they must do so with sufficient
force to displace the presumption against extraterritorial
application. . . .” Id. (citing Morrison v. Nat’l Australia Bank
Ltd., 561 U.S. 247, 264–73 (2010)).

    In Morrison, the Supreme Court held, in no uncertain
terms, that when an allegation of domestic relationship is
                  DOE V. NESTLE USA, INC.                    45

raised to defeat the presumption against extraterritoriality,
that domestic relationship must coincide with “the focus of
congressional concern . . .” Id. at 266 (citation omitted). I do
not agree with the majority that the Supreme Court “did not
incorporate Morrison’s focus test.” Majority Opinion, p. 30.
Why else would the Supreme Court direct us to Morrison
precisely when it was discussing claims that allegedly “touch
and concern” the United States? Kiobel, 133 S. Ct. at 1669.
In any event, at a minimum, the Supreme Court has made
clear that not any old domestic contact will do. Rather, the
Supreme Court has colorfully informed us that the burden of
showing sufficient domestic contact is substantial. See
Morrison, 561 U.S. at 266 (“[T]he presumption against
extraterritorial application would be a craven watchdog
indeed if it retreated to its kennel whenever some domestic
activity is involved in the case . . . .”) (emphasis in the
original).

    In sum, I would affirm the district court’s ruling that the
Amended Complaint failed to state a claim under the ATS.
In reviewing the next amended Complaint, the district court
should hew closely to the guidance that the Supreme Court
laid out in Morrison, Sosa and Kiobel that cautions federal
court judges to tread lightly both when determining whether
a claim has been stated under the ATS and whether the
presumption against extraterritorial application of a domestic
statute has been rebutted. These cases militate toward
contraction rather than expansion. Therefore, I concur in a
remand to allow Plaintiffs to further amend their Complaint
in an effort to state a claim under the ATS. I dissent from any
holding that they have adequately done so.